DETAILED ACTION
This Non Final Office Action is in response to the originally filed specification [October 4, 2019] and claim amendments [March 6, 2020].
Claims 2, 18, and 24 have been amended. 
Claims 4, 7, 11-13, 19, 22, 25-29, 31-33, 35, and 37-76 have been cancelled. 
Claims 1-3, 5, 6, 8-10, 14-18, 20-21, 23-24, 30, 34, and 36 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 6, 8-10, 14-18, 20-21, 23-24, 30, 34, and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claim 17 is directed towards “receiving from a first user having authority to act on behalf of an individual under study, including the identification of a second user role and a third user role, specification of one or more of behavior data and symptom measurement data associated with the individual under study, and definition of access permissions for the second and third user roles with respect to the behavior data and symptom measurement data, wherein the symptoms and behaviors to be measured are specified based on a condition of the individual under study; receiving from users behavior data and symptom measurement data observed from the individual under study according to either a second user role or third user role based at least in part on the access permissions specified by the first user; enforcing the access permissions such that the second user role is limited to providing and accessing a first subset of the behavior data and symptom measurement data and the third user role is limited to providing and accessing a second subset of the behavior data and symptom measurement data; performing analysis on the behavior data and symptom measurement data, thereby producing behavior assessment data; and presenting the behavior assessment data to the first user, second user, and third user in a manner consistent with the defined access permissions specified by the first user”. Independent claim 1 is directed towards similar subject matter with additional elements and claim language regarding the modules and computer elements performing the steps above. The claims are describing a healthcare system that provides user permissions to determine specific user access to patient health, symptom, and analysis data. This is merely describing an abstract idea in terms of using rules and permissions to secure and ensure proper authorization with health data (as would be recognized within PHI and other HIPAA-esque rules and regulations regarding health information). These claims are ensuring that health data is properly shared in terms of symptom and analysis that falls under certain method of organizing human activity (contracts and legal obligations and managing personal interactions or relationships). 
Claims 1 and 17 can also be described in terms of a mental process that a doctor or healthcare provider can use to ensure that health information is shared properly to the authorized individuals. Nurses, doctors, insurance, and other personnel within the healthcare industry can have documentation and rules in place to ensure that only those authorized have access to a patients’ health information. The mental process includes judgement which is what a healthcare professional would use in terms of following rules and regulations, as well as other personal wishes (such as patient authorizing spouse/partner or other family members access to health data). As such, claims 1 and 17 also fall under the abstract idea grouping of mental process. 
Step 2(a)(II) considers the additional elements of the independent claims in terms of transforming the abstract idea into a practical application. The additional elements are one or more processors, a memory coupled with the one or more processors, wherein the one or more processors execute a plurality of modules stored in the memory, and wherein the plurality of modules comprises, a graphical user interface at which, analytics module, reporting module, and computational analysis. The additional elements are described in the originally filed specification figures 1-4 and paragraphs [113-114 and 126-131]. The considered passages merely describe the technological computer elements as generic technology to implement the abstract idea. The system is merely utilizing computer elements for their intended purpose (memory to store, processor to process data, interface to present data) which is merely to implement the identified abstract idea(s). The modules are implemented using the generic technological elements. In terms of the computational analysis, the originally filed specification describes in paragraphs [28-30] as a generic classifier model that performs for a behavior assessment. The computational analysis is merely using generic modeling techniques to provide an assessment that does not describe a specific algorithm or modeling technique that is transformative into a practical application. The additional elements are merely implementing the abstract idea using generic technological elements that are not transformative into a practical application. Refer to MPEP 2106.05(f) and 2106.05(h). 
Step 2(b) considers the additional elements of the independent claims in terms of being significantly more than the identified abstract idea(s). The additional elements are one or more processors, a memory coupled with the one or more processors, wherein the one or more processors execute a plurality of modules stored in the memory, and wherein the plurality of modules comprises, a graphical user interface at which, analytics module, reporting module, and computational analysis. The additional elements are described in the originally filed specification figures 1-4 and paragraphs [113-114 and 126-131]. The considered passages merely describe the technological computer elements as generic technology to implement the abstract idea. The system is merely utilizing computer elements for their intended purpose (memory to store, processor to process data, interface to present data) which is merely to implement the identified abstract idea(s). The modules are implemented using the generic technological elements. In terms of the computational analysis, the originally filed specification describes in paragraphs [28-30] as a generic classifier model that performs for a behavior assessment. The computational analysis is merely using generic modeling techniques to provide an assessment that does not describe a specific algorithm or modeling technique that is significantly more. The additional elements are merely implementing the abstract idea using generic technological elements that are not significantly more than the identified abstract idea(s). Refer to MPEP 2106.05(f) and 2106.05(h). 
Dependent claims 2, 3, 5, 6, 8-10, 14, 18, 20-21, 23-24, 30, 34, and 36 are directed towards further aspects of the identified abstract idea without further describing additional elements beyond those considered for the independent claim. The dependent claims describe the symptom and behavioral data in terms of creating a profile, treatment correlations, interventions, progression of the condition, generating queries of the behavior assessment, performance data, that an individual is a first user, describing the physiological data in terms of heart rate, blood flow, oxygenation levels, and electrical levels, and describing the condition in terms of neuropsychological, neurodegenerative, and executive function disorder. The dependent claims are merely describing the healthcare field and symptom/data information in terms of the results and analysis aspects based on the received behavioral/symptom/physiological data received within the system. There is no specific algorithm or model in terms of using the data for the results, but the claims merely describing the input information and expected analysis results in terms of assessments and treatments. The dependent claims are merely describing the abstract idea with generic technological elements to implement the identified abstract idea. There is no technological improvement that is directed towards a practical application or being significantly more. Refer to MPEP 2106.05(f) and 2106.05(h). 
Dependent claims 15 and 16 are directed towards further additional elements that are beyond those considered in the independent claims. The dependent claims describe content queries based at least in part on the behavior assessment data {claim 15} and submit content queries to one content library comprising a content index and analyze content within the library to determine a relevancy {claim 16}. The originally filed specification describes the index, queries, and analysis within paragraphs [32 and 163]. The considered passages merely describe the queries, index, and content in terms of generic technological elements to implement the abstract idea. There is no specific algorithm, model, or technological improvement to the indexing and queries that is directed towards a practical application nor being significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h). 
The claimed invention is describing an abstract idea without significantly more or transformed into a practical application and therefore claims 1-3, 5, 6, 8-10, 14-18, 20-21, 23-24, 30, 34, and 36 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 8-10, 14-17, 20-21, 23, 30, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mynhier et al [2016/0210427], hereafter Mynhier.
Regarding claim 1, Mynhier discloses a system for managing the collection of and access to behavior assessment data, the system comprising: one or more processors; and a memory coupled with the one or more processors; wherein the one or more processors execute a plurality of modules stored in the memory, and wherein the plurality of modules comprises: a graphical user interface at which (Fig 1 and paragraphs [14-20]; Mynhier discloses the processor and computer elements to implement the collection and assessment of health information within the platform system.): 
a first user having authority to act on behalf of an individual under study identifies a second user role and a third user role, specifies one or more of behavior data, symptom measurement data, and medicine regimen data associated with the individual under study, and defines access permissions for the second and third user roles with respect to the behavior data and symptom measurement data (Paragraphs [107-118]; Mynhier discloses a healthcare system that provides user permissions/rules to define which users (as shown in [108-109] to be multiple different entities) for providing and accessing data which includes records, medications, allergies, laboratory reports, and other data (interpreted as symptom and medicine regimen). Further, Mynhier discloses the different levels within the tables by the Health Level 1-7 aspects.), 
wherein the symptoms and behaviors to be measured are specified based on a condition of the individual under study (Paragraphs [242-251]; Mynhier discloses the symptom measurements for the patient. Further, the symptoms and behaviors are merely describing non-functional descriptive material that merely relates the data to a human reader, however, the system functions in terms of having data input from different users. As such, what the data represents is non-functional. Refer to MPEP 2111.04.); and 
users provide behavior data and symptom measurement data observed from the individual under study according to either a second user role or third user role based at least in part on the access permissions specified by the first user (Paragraphs [215-227]; Mynhier discloses agent modules that provides input information related to the clinical attributes (interpreted as symptom measurement) which also provides user roles and data access based on rules and PHI datasets.); 
an authentication module comprising computer-executable instructions for enforcing the access permissions such that the second user role is limited to providing and accessing a first subset of the behavior data and symptom measurement data and the third user role is limited to providing and accessing a second subset of the behavior data and symptom measurement data (Paragraphs [90-98 and 151-156]; Mynhier discloses the administrative and security protocols that includes user rules that provides and grants access to the datasets within authorized user groups. The subsets are interpreted through the same users with similar access would have different permission roles based on authorized user-group and linkage with the individual.); 
an analytics module comprising computer-executable instructions for performing computational analysis on the behavior data and symptom measurement data, thereby producing behavior assessment data (Paragraphs [310-311]; Mynhier discloses an analytics aspect that provides recommended therapy regimen based on the health and activity data from the patient. The assessment is interpreted through the inferences including adherence patterns, outcome metrics, and recommended interventions.); and 
a reporting module for presenting the behavior assessment data to the first user, second user, and third user in a manner consistent with the defined access permissions specified by the first user (Paragraphs [242-246 and 263-266]; Mynhier discloses a reporting system that is based on the records and user defined roles/permissions.).   
Regarding claim 3, Mynhier discloses the above-enclosed limitations; 
Mynhier further discloses wherein the analytics module further applies a classifier model to the provided behavior data and symptom measurement data to create a composite profile (Paragraphs [158-179 and 310-311]; Mynhier discloses that the system has an analytics elements that applies classification to the cohort data of the patient to provide feedback and other assessment aspects. The profile is further shown within the assessment elements that provides a behavior and patient profile (paragraphs 310-311).).  
Regarding claim 5, Mynhier discloses the above-enclosed limitations; 
Mynhier further discloses wherein the classifier model identifies a correlation between (i) the provided behavior data and symptom measurement data and (ii) data collected in connection with individuals who have exhibited desirable treatment response times (Paragraphs [158-179]; Mynhier discloses the analytics engine that provides an assessment based on cohort attributes/classifications (interpreted as behavior and symptom data) and trends based on the cohort. Mynhier further discloses [241-262] the elements in terms of recommended therapy regimens and interventions based on trends and patterns based on cohorts.).  
Regarding claim 6, Mynhier discloses the above-enclosed limitations; 
Mynhier further discloses wherein the correlation identifies at least one of an effective intervention, treatment efficacy, and drug performance (Paragraphs [241-262 and 310-311]; Mynhier discloses that the system provides analytics based on the classification, cohort data, and patient information to provide targeted interventions.).  
Regarding claim 8, Mynhier discloses the above-enclosed limitations; 
Mynhier further discloses wherein the analytics module further applies a classifier model for classifying the individual with respect to a likelihood of at least one of an onset or a progression of the condition (Paragraphs [200-225]; Mynhier discloses that the system provides analytics through cohort information and other treatment recommendations based on diagnosis and staging. The data is benchmarked against benchmarks for interventions and provides additional standardization based on prognostic scores and clinical diagnosis. 
Mynhier further discloses [303-311] the aspects of using the cohort and other patient data to provide treatments and predict prognosis to inform clinical therapies.).  
Regarding claim 10, Mynhier discloses the above-enclosed limitations; 
Mynhier further discloses further comprising a usage analytics database for storing and providing usage analytics data to the analytics module (Paragraphs [98-107]; Mynhier discloses database elements that includes data that can be stored and provided within the API for the insights and analytics.).  
Regarding claim 14, Mynhier discloses the above-enclosed limitations; 
Mynhier further discloses wherein the symptom data comprises performance metric data generated based on the individual's interactions with a cognitive platform (Paragraphs [105-111 and 210-239]; Mynhier discloses health data platform that is a cognitive analytics system. Mynhier further discloses that the system includes data from the user interaction with the platform that includes collected information for analytics.).  
Regarding claim 15, Mynhier discloses the above-enclosed limitations; 
Mynhier further discloses further comprising a content module configured to generate one or more content queries based at least in part on the behavior assessment data (Paragraphs [94-99 and 120-129]; Mynhier discloses query based content that is further based on templates and extracted attributes.).  
Regarding claim 16, Mynhier discloses the above-enclosed limitations; 
Mynhier further discloses wherein the content module is further configured to: submit the one or more content queries to at least one content library comprising a content index; and analyze content received from the at least one content library to determine a relevance to a status of the individual determined based on the behavior assessment data (Paragraphs [218-226]; Mynhier discloses that the system provides dictionaries and terminology that is coded to translate terms and determine data for a data-model based on the patient-data (interpreted as relevance to a status of the individual).).  
Regarding claim 17, Mynhier discloses a computer-implemented method for managing the collection of and access to behavior assessment data, the method comprising: using one or more processors to execute instructions stored in one or more memory storage devices comprising computer executable instructions to perform operations including (Fig 1 and paragraphs [14-20]; Mynhier discloses the processor and computer elements to implement the collection and assessment of health information within the platform system.): 
receiving instructions from a first user having authority to act on behalf of an individual under study, the instructions including the identification of a second user role and a third user role, specification of one or more of behavior data and symptom measurement data associated with the individual under study, and definition of access permissions for the second and third user roles with respect to the behavior data and symptom measurement data (Paragraphs [107-118]; Mynhier discloses a healthcare system that provides user permissions/rules to define which users (as shown in [108-109] to be multiple different entities) for providing and accessing data which includes records, medications, allergies, laboratory reports, and other data (interpreted as symptom and medicine regimen). Further, Mynhier discloses the different levels within the tables by the Health Level 1-7 aspects.), 
wherein the symptoms and behaviors to be measured are specified based on a condition of the individual under study (Paragraphs [242-251]; Mynhier discloses the symptom measurements for the patient. Further, the symptoms and behaviors are merely describing non-functional descriptive material that merely relates the data to a human reader, however, the system functions in terms of having data input from different users. As such, what the data represents is non-functional. Refer to MPEP 2111.04.); 
receiving from users behavior data and symptom measurement data observed from the individual under study according to either a second user role or third user role based at least in part on the access permissions specified by the first user (Paragraphs [90-98 and 215-227]; Mynhier discloses agent modules that provides input information related to the clinical attributes (interpreted as symptom measurement) which also provides user roles and data access based on rules and PHI datasets.);  PRELIMINARY AMENDMENTPage 5 Ser. No.: 16/603,193 Filing or 371(c) Date: October 4, 2019 
enforcing the access permissions such that the second user role is limited to providing and accessing a first subset of the behavior data and symptom measurement data and the third user role is limited to providing and accessing a second subset of the behavior data and symptom measurement data (Paragraphs [90-98 and 151-156]; Mynhier discloses the administrative and security protocols that includes user rules that provides and grants access to the datasets within authorized user groups. The subsets are interpreted through the same users with similar access would have different permission roles based on authorized user-group and linkage with the individual.); 
performing computational analysis on the behavior data and symptom measurement data, thereby producing behavior assessment data (Paragraphs [310-311]; Mynhier discloses an analytics aspect that provides recommended therapy regimen based on the health and activity data from the patient. The assessment is interpreted through the inferences including adherence patterns, outcome metrics, and recommended interventions.); and 
presenting the behavior assessment data to the first user, second user, and third user in a manner consistent with the defined access permissions specified by the first user (Paragraphs [242-246 and 263-266]; Mynhier discloses a reporting system that is based on the records and user defined roles/permissions.).  
Regarding claim 20, Mynhier discloses the above-enclosed limitations; 
Mynhier further discloses wherein the individual is the first user (Paragraphs [88-90]; Mynhier discloses the first user in terms of data consumers and providers.).  
Regarding claim 21, Mynhier discloses the above-enclosed limitations; 
Mynhier further discloses wherein at least a portion of the behavior data comprises measurements of a behavior based on diagnostic and symptom criteria for the condition (Paragraphs [158-179]; Mynhier discloses the analytics engine that provides an assessment based on cohort attributes/classifications (interpreted as behavior and symptom data) and trends based on the cohort.).  
Regarding claim 23, Mynhier discloses the above-enclosed limitations; 
Mynhier further discloses wherein at least a portion of the symptom measurement data comprises measurements of a symptom on a clinically validated symptom list for the condition (Paragraphs [242-253]; Mynhier discloses cohort and patient data that includes disease conditions, comorbidities, and other measurement information from clinical record and symptoms. Mynhier also discloses [68-71 and 218-226] clinical information using coding dictionaries and other received information.).  
Regarding claim 30, Mynhier discloses the above-enclosed limitations; 
Mynhier further discloses wherein performing computational analysis comprises applying a classifier model to the behavior data and symptom measurement data to create a composite profile (Paragraphs [158-179 and 310-311]; Mynhier discloses that the system has an analytics elements that applies classification to the cohort data of the patient to provide feedback and other assessment aspects. The profile is further shown within the assessment elements that provides a behavior and patient profile (paragraphs 310-311).).  
Regarding claim 34, Mynhier discloses the above-enclosed limitations; 
Mynhier further discloses further comprising applying the classifier model for classifying the individual with respect to a likelihood of at least one of an onset or a progression of the condition (Paragraphs [200-225]; Mynhier discloses that the system provides analytics through cohort information and other treatment recommendations based on diagnosis and staging. The data is benchmarked against benchmarks for interventions and provides additional standardization based on prognostic scores and clinical diagnosis. 
Mynhier further discloses [303-311] the aspects of using the cohort and other patient data to provide treatments and predict prognosis to inform clinical therapies.).  
Regarding claim 36, Mynhier discloses the above-enclosed limitations;
 	Mynhier further discloses wherein symptom data comprises performance metric data generated based on the individual's interactions with a cognitive platform (Paragraphs [105-111 and 210-239]; Mynhier discloses health data platform that is a cognitive analytics system. Mynhier further discloses that the system includes data from the user interaction with the platform that includes collected information for analytics.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mynhier et al [2016/0210427], hereafter Mynhier, in view of Banerji et al [2014/0200432], hereafter Banerji.
Regarding claim 2, Mynhier discloses the above-enclosed limitations in terms of a healthcare information and analytics system that has user based roles and permissions to provide treatment plans based on patient condition and behavioral data, but Mynhier does not specifically teach that the condition is selected from a group consisting of neuropsychological, neurodegenerative, and an executive function disorder; 
Banerji teaches wherein the condition is selected from the group consisting of a neuropsychological condition, a neurodegenerative condition, and an executive function disorder (Paragraphs [72]; Banerji teaches a similar healthcare monitoring and reporting system that provides treatment and symptom information for different conditions including ADHD, autism spectrum disorder, and other conditions that are within the interpretation of the listed conditions provided in originally filed specification [50].).  
Mynhier discloses a healthcare information system that provides user roles for symptom and treatment information based on permissions and Banerji teaches a similar treatment and information platform that teaches specific conditions. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the healthcare information system that provides user roles for symptom and treatment information based on permissions of Mynhier the ability to have specific listed conditions for treatment and data collection as taught by Banerji since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it does separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since the specific conditions provide more direct data and model information to ensure the proper rehabilitation and treatment is followed.
Regarding claim 18, Mynhier discloses the above-enclosed limitations in terms of a healthcare information and analytics system that has user based roles and permissions to provide treatment plans based on patient condition and behavioral data, but Mynhier does not specifically teach that the condition is selected from a group consisting of neuropsychological, neurodegenerative, and an executive function disorder; 
Banerji teaches wherein the condition is selected from the group consisting of a neuropsychological condition, a neurodegenerative condition, and an executive function disorder (Paragraphs [72]; Banerji teaches a similar healthcare monitoring and reporting system that provides treatment and symptom information for different conditions including ADHD, autism spectrum disorder, and other conditions that are within the interpretation of the listed conditions provided in originally filed specification [50].).  
Mynhier discloses a healthcare information system that provides user roles for symptom and treatment information based on permissions and Banerji teaches a similar treatment and information platform that teaches specific conditions. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the healthcare information system that provides user roles for symptom and treatment information based on permissions of Mynhier the ability to have specific listed conditions for treatment and data collection as taught by Banerji since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it does separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since the specific conditions provide more direct data and model information to ensure the proper rehabilitation and treatment is followed.
Regarding claim 24, Mynhier discloses a patient data and healthcare platform that includes sensor and symptom measurement data, however, Mynhier does not specifically teach that the data is physiological data;
Banerji teaches wherein the symptom measurement data comprises physiological data, the physiological data comprising at least one of electrical activity, heart rate, blood flow, and oxygenation levels (Paragraphs [82-83]; Banerji teaches that patient symptom data can be provided through physiological information including heart rate, blood pressure, blood oxygenation, and EEG signals.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the healthcare system with patient symptom data for monitoring and treatment of Mynhier the ability to have specific symptom data from physiological data sources as taught by Banerji since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the physiological data provides specific symptom and patient information which in turn provides more accurate treatment and diagnostic analysis.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sahin [2015/0099946] (autism spectrum monitoring and reporting system with symptom information given by caregivers and sensors to analyze and provide treatments/evaluations.);
Byrd et al [6,439,893] (monitoring and reporting behavioral data for analysis and treatment/advice);
Behrmann et al [2007/0180428] (observable data reporting and collection that is analyzed for treatments);
Vaughan et al [2019/0019581] (healthcare platform for providing therapeutic interventions based on assessment data (which can be given by caregivers and other users/providers).);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689